         Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 1 of 18




 1 SLATER LAW GROUP APC
     A Professional Corporation
 2 MARK K. SLATER, SBN 129742
      mslater@slaterlawgrp.com
 3 JUNYONG HUANG-STOWERS, SBN 307178
      jhuang@slaterlawgrp.com
 4 33 New Montgomery Street, Suite 1210
     San Francisco, California 94105
 5 Telephone:      (415) 294-7700
     Facsimile:    (415) 294-7763
 6
     Attorneys for Plaintiff
 7 LOUISE LIND
 8
 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11
12 LOUISE LIND, an individual,                     Case No.:
13                             Plaintiff,          COMPLAINT FOR:
14          v.                                     (1) UNPAID WAGES (Lab. Code §§ 204,
                                                        218.5, 218.6);
15 CAROLINE GETTY, an individual; and              (2) FAILURE TO PAY OVERTIME
     WILD ROSE, LLC, a Washington limited               COMPENSATION (Lab. Code §§ 510,
16 liability company,                                   1194, 1198, and IWC Order No. 4-2001);
                                                   (3) FAILURE TO PAY OVERTIME
17                             Defendants.              COMPENSATION (29 U.S.C §§ 207, 215);
                                                   (4) FAILURE TO PROVIDE MEAL
18                                                      PERIODS (Lab. Code §§ 226.7, 512, and
                                                        IWC Order 4-2001);
19                                                 (5) FAILURE TO PROVIDE REST
                                                        PERIODS (Lab. Code § 512 and IWC
20                                                      Order No. 4-2001);
                                                   (6) FAILURE TO PAY MINIMUM WAGE
21                                                      (Lab. Code §§ 1194, 1197, 1197.1, IWC
                                                        Order 4-2001);
22                                                 (7) FAILURE TO PROVIDE ACCURATE
                                                        ITEMIZED WAGE STATEMENTS (Lab.
23                                                      Code § 226);
                                                   (8) VIOLATION OF LABOR CODE § 558.1;
24                                                 (9) FAILURE TO ENGAGE IN AN
                                                        INTERACTIVE PROCESS (Gov. Code §
25                                                      12940(n));
                                                   (10) FAILURE TO PROVIDE REASONABLE
26                                                      ACCOMMODATIONS (Gov. Code §
                                                        12940(m));
27                                                 (11) WAITING TIME PENALTIES (Lab.
                                                        Code §§ 201, 202, 203);
28

                                                                             LIND COMPLAINT
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 2 of 18



                                                        (12) VIOLATION OF UNFAIR
 1                                                           COMPETITION LAW (Cal. Bus. & Prof.
                                                             Code § 17200 et seq.); and
 2
                                                            DEMAND FOR JURY TRIAL
 3
 4          Plaintiff Louise Lind (“Lind”) hereby alleges as follows:

 5                                             THE PARTIES

 6          1.      Lind is, and at all relevant times was, an individual residing in Marin County,

 7 California.
 8          2.      Defendant Caroline Getty is, and at all relevant times was, an individual residing in

 9 San Francisco County, California.
10          3.      Lind is informed and believes, and thereon alleges, that Defendant Wild Rose, LLC

11 (together with Caroline Getty, “Getty”) is, and at all relevant times was, a Washington limited
12 liability company engaging in investment and charitable giving and doing business in California.
13                                    JURISDICTION AND VENUE

14          4.      This action arises out of Getty’s violations of sections 207, 215, and 216 of the Fair

15 Labor Standards Act (“FLSA”). This Court therefore has original jurisdiction over Lind’s FLSA
16 claims pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over Lind’s California state
17 law claims under 28 U.S.C. § 1367(a) because they are so related to the FLSA claims as to form
18 part of the same case or controversy.
19          5.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

20 part of the events or omissions giving rise to this action occurred in San Francisco County,
21 California, and Defendants are subject to personal jurisdiction in California.
22                                     FACTUAL ALLEGATIONS

23          6.      Lind has been working as a personal assistant for decades, helping many prominent

24 families manage their household and personal lives. Prior to her employment with Getty, she had
25 successfully served as the personal assistant to a former chief financial officer of one of the largest
26 banking institutions in the United States for 10 years.
27
28
                                                      -1-
                                                                                    LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 3 of 18




 1          7.      Defendant Caroline Getty is the granddaughter of Jean Paul Getty, an American

 2 petrol-industrialist.
 3          8.      Lind is informed and believes, and thereon alleges, that Defendant Wild Rose, LLC

 4 is an entity established by Caroline Getty’s accounting firm, Moss Adams LLP, to act as a joint
 5 employer for Caroline Getty’s employees.
 6          9.      In 2008, with her former employer’s consent, Lind started working as Getty’s

 7 personal assistant in addition to serving her former employer.
 8          10.     Getty was impressed with Lind’s work ethic and quality, and continued increasing
 9 Lind’s hours. In 2011, Lind started working exclusively for Getty on a 30-hour work week
10 schedule.
11          11.     Over the years, Getty has repeatedly acknowledged Lind’s impeccable work quality
12 and loyalty to her and her family in letters to Lind, praising Lind as “meticulous in everything”
13 and that she “shine in all the work [she] take[s] on,” just to quote a few.
14          12.     Lind’s responsibilities included taking care of all aspects of Getty and her family’s
15 life, such as bookkeeping, handling mail and deliveries, managing household and office supplies,
16 vacation scheduling, home remodel recordkeeping, and more. Due to Getty’s paranoid nature and
17 micromanagement tendencies, Lind was required to report every aspect of her job to Getty,
18 including something as trivial as the content of all phone calls Lind received in the office. As
19 such, Lind had no supervisory authority over any other employees during her employment with
20 Getty, had no authority to make any decisions of consequence without Getty’s permission, and
21 rarely exercised discretion and independent judgment in performing the duties of her position.
22          13.     Getty promised Lind that she would only work 30 hours a week, and based on that,

23 Lind agreed to a reduced salary. In 2020, Lind’s salary was $165,000, or three-fourths of an
24 annual salary of $220,000, plus a 15% profit sharing of $24,750 and medical benefits.
25          14.     However, this three-quarters arrangement did not reflect the actual hours Lind

26 worked, and Getty continuously violated California labor laws and FLSA during Lind’s
27 employment.
28
                                                     -2-
                                                                                    LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 4 of 18




 1          15.     Lind typically worked five days, or 37.5 hours a week: on Mondays, Wednesdays,

 2 and Thursdays, she spent 7 hours working in the office and 1 hour working from home, plus half
 3 an hour running errands for Getty; on Tuesdays and Fridays, Lind worked from home for up to 6
 4 hours a day; and Lind worked an additional 3 hours of overtime in January, August, and
 5 November of each year to complete donation paperwork for Getty. Due to Getty’s erratic
 6 schedule, Lind constantly had to work on what were originally scheduled as non-workdays, and
 7 also on vacations. However, Lind was only paid for 30 hours of work per week, and received no
 8 overtime pay.
 9          16.     Even though Lind was technically allowed time off on legal holidays, if the holiday
10 fell on a workday, Lind was required to work an extra day to make up for her time off. Thus, Lind
11 did not actually receive any actual time off for legal holidays.
12          17.     Getty regularly required Lind to work through her meal periods, perform work
13 during her lunch break, remain on-call during her meal period to respond to any demand for
14 assistance that Getty might issue, or otherwise assigned her work in a manner that precluded Lind
15 from taking a duty-free meal period in accordance with the requirements of California law.
16          18.     Getty also failed to provide any rest periods for Lind. The only time Lind was
17 allowed out of the office was to run errands for Getty or to check Getty’s mailboxes and Getty
18 consistently assigned work and deadlines that prevented Lind from taking duty-free rest breaks in
19 accordance with the requirements of California law.
20          19.     When Lind was not working, she was on call 24/7 to meet Getty and her family’s

21 needs: running errands, answering emails and voicemails, arranging for their European vacations,
22 looking after Getty’s home when she was away, etc.
23          20.     Getty willfully and deliberately misclassified Lind as an exempt employee during

24 at least four years prior to the filing of this Complaint, and failed to pay Lind for the additional
25 hours and overtime worked, and premiums for missed meal and rest periods during this time.
26 Throughout Lind’s employment, Getty provided Lind with wage statements that did not accurately
27 record all of the items and information required under section 226 of the California Labor Code,
28
                                                      -3-
                                                                                     LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 5 of 18




 1 including but not limited to the total hours worked during the pay period, the applicable hourly
 2 rates, the applicable number of hours worked at each applicable rate, and the accrued vacation
 3 time.
 4          21.     In 2018, Lind started experiencing pain in her right hand, which is her dominant

 5 hand. It soon developed to a point where she had difficulty lifting heavy files, turning door knobs,
 6 turning keys, and performing other daily tasks. The repetitive typing and use of a computer mouse
 7 at work further worsened her condition. Surgery was immediately necessary.
 8          22.     Getty was well aware of the severe problems with Lind’s right hand. On February
 9 27, 2019, Lind informed Getty of her surgeons’ diagnosis of her right hand and that her surgery
10 was scheduled for March 19, 2019.
11          23.     However, just before Lind’s surgery, Getty asked Lind to update five copies of her
12 address book, which involved editing over 30 pages of Excel spreadsheets, and after Lind had
13 begun on her sick leave. This was particularly bad for Lind’s right hand as it required excessive
14 typing and use of a computer mouse. Updating the address book was by no means urgent, and
15 was typically done when Lind was not busy at work.
16          24.     After Lind’s surgery, Getty demanded that Lind come back to work on March 28,
17 2019, giving Lind less than 10 days to recover. Lind protested, informing Getty that she was in a
18 lot of pain, could not drive, was still on pain medication, her arm was unstable, and that she
19 wanted to wait until after she got a cast at her post surgery appointment on April 3. Getty refused
20 to compromise.
21          25.     Under fear of losing her job, Lind started working on March 28. On that day, Getty

22 required Lind to pay her bills, which Lind could only do with her left hand and teeth. On her way
23 home, Lind cried in pain, exhaustion, and humiliation.
24          26.     Getty’s pattern of disregarding Lind’s medical needs continued. After her first

25 surgery, Lind requested a one-hour lunch break every workday during her recovery period so that
26 she could sufficiently rest her hand, and even offered to start work an hour early. Getty refused
27 Lind’s request without any further discussion. As an alternative, beginning in 2020, Lind
28
                                                     -4-
                                                                                   LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 6 of 18




 1 suggested that she work over the weekend so that she could reduce her workload during the week
 2 during her recovery period, making it easier on her hand. Getty again rejected the proposal with
 3 no further discussion or engagement.
 4          27.    Due to the lack of accommodation at work, the condition of Lind’s right hand

 5 worsened in December 2019, and her doctors decided another surgery was necessary.
 6          28.    In February 2020, Lind fell on her right hand while delivering mail to Getty’s

 7 home. Though her right hand was not fractured, the pain became intolerable. Lind’s second
 8 surgery was delayed to June 9, 2020 due to the COVID-19 pandemic, and she continued to work
 9 until her surgery.
10          29.    Lind informed Getty of her surgeon’s warning against further use of her right hand
11 and that such overuse could risk permanent loss and functionality of her right hand. Specifically,
12 Lind could not lift heavy things or she would risk further injuring her hand.
13          30.    However, without further inquiry or discussion, Getty required Lind to carry her
14 desktop computer and work materials home on days that Getty wanted to be in the office alone,
15 and to move them back when Lind returned to the office. Such repeated, unnecessary back-and-
16 forth moving directly violated instructions from Lind’s doctors, and further worsened Lind’s hand
17 injuries.
18          31.    Shortly before Lind’s second surgery, Getty again “pre-loaded” Lind with non-

19 urgent work that further stressed Lind’s already compromised right hand. Getty required Lind to
20 complete 18 grants for her philanthropic work by May 29, 2020, two days before Lind’s medical
21 leave, even though no immediate deadlines applied to any of the grants and, in fact, Getty had
22 previously directed that Lind spread this project out over the year, given the lack of urgency. In
23 addition to the stress of completing this extensive project in a now inexplicably tightened time
24 frame, the project involved an excessive amount of work, typing, and use of a computer mouse, all
25 of which aggravated Lind’s condition.
26          32.    Given her age and medical condition, Lind is at a higher risk for severe illness from

27 COVID-19. But Getty’s disregard for Lind’s rights and health continued during the pandemic.
28
                                                     -5-
                                                                                   LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 7 of 18




 1 When California imposed the shelter-in-place order, Getty required that Lind continue to come
 2 into the office, even though Lind’s work could easily be performed remotely. Getty even told
 3 Lind to represent herself as a “bookkeeper” at an “essential business” if anyone at the office
 4 building questioned Lind’s presence. Getty also required Lind to visit her private P.O. Boxes in
 5 four different locations frequently, further exposing Lind to the virus. Getty placed her own
 6 convenience above Lind’s health and the public’s health.
 7          33.    As Getty made repeatedly clear that she would not agree to any accommodation

 8 Lind needed for the post-surgery recuperation or for the long-term limitations resulting from
 9 Lind’s condition, Lind had no option but to resign.
10          34.    To date, Lind has not been paid for the additional hours and overtime worked, or
11 any premiums for the meal and rest periods that she was not permitted.
12                                   EXHAUSTION OF REMEDIES
13          35.    Prior to the filing of this action, Lind adequately filed her complaint with the
14 California Department of Fair Employment and Housing (“DFEH”) alleging that the acts of Getty
15 constituted multiple violations of the Government Code. In response, Lind received the Right to
16 Sue Notice from the DFEH against Getty, and subsequently brought this action on a timely basis.
17                                    FIRST CLAIM FOR RELIEF
18                              (Unpaid Wages—Against All Defendants)

19                                   [Lab. Code §§ 204, 218.5, 218.6]

20          36.    Lind hereby realleges and incorporates by reference each and every allegation

21 contained in paragraphs 1 through 35, inclusive, of this Complaint, as though fully set forth herein.
22          37.    Under section 204 of the California Labor Code, all wages earned by any person in

23 any employment are due and payable twice during each calendar month.
24          38.    Since at least four years prior to the filing of this Complaint, Lind consistently

25 worked at least 37.5 hours per week, and 40.5 hours for at least three weeks per year. But she was
26 only paid for 30 hours a week.
27          39.    Getty knowingly and willfully failed to pay Lind for all hours worked.

28
                                                     -6-
                                                                                    LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 8 of 18




 1            40.    As a result of these violations, Getty is liable for unpaid wages, as well as

 2 attorneys’ fees, costs, and interest pursuant to sections 218.5 and 218.6 of the California Labor
 3 Code.
 4            WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

 5                                    SECOND CLAIM FOR RELIEF

 6                  (Failure to Pay Overtime Compensation—Against All Defendants)

 7                        [Lab. Code §§ 510, 1194, 1198; IWC Order No. 4-2001]

 8            41.    Lind hereby realleges and incorporates by reference each and every allegation
 9 contained in paragraphs 1 through 40, inclusive, of this Complaint, as though fully set forth herein.
10            42.    Section 510 of the California Labor Code and Industrial Welfare Commission
11 (“IWC”) Order No. 4-2001 requires that an employer compensate all work performed by an
12 employee in excess of 8 hours per workday and 40 hours per workweek, at one and one-half times
13 the employee’s regular rate of pay.
14            43.    Under section 1194 of the California Labor Code, any employee receiving less than
15 the legal overtime compensation is entitled to recover in a civil action the unpaid balance of the
16 full amount of her overtime compensation, including interest, reasonable attorneys’ fees, and costs
17 of suit.
18            44.    Since at least four years prior to the filing of this Complaint, Lind worked at least

19 1.5 hours of daily overtime each week, and an additional three hours of daily overtime during
20 January, August, and November. However, Getty failed to pay the overtime wages that Lind
21 earned.
22            45.    During all relevant times, Getty knowingly and willfully failed to pay overtime

23 earned and due to Lind. Getty’s conduct deprived Lind of full and timely payment of all overtime
24 hours worked in violation of the California Labor Code and the IWC Order.
25            46.    As a result of Getty’s failure to pay overtime compensation, she is liable to Lind for

26 the unpaid balance of the full amounts of her overtime compensation, including interest thereon,
27 reasonable attorney’s fees, and costs of suit pursuant to sections 510 and 1194 of the California
28
                                                       -7-
                                                                                      LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 9 of 18




 1 Labor Code.
 2          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

 3                                   THIRD CLAIM FOR RELIEF

 4                 (Failure to Pay Overtime Compensation—Against All Defendants)

 5                                         [29 U.S.C. §§ 207, 215]

 6          47.    Lind hereby realleges and incorporates by reference each and every allegation

 7 contained in paragraphs 1 through 46, of this Complaint, as though fully set forth herein.
 8          48.    Getty is, and at all relevant times was, an employer engaged in interstate commerce
 9 within the meaning of FLSA.
10          49.    29 U.S.C. § 207 requires an employer pay her employee one and one-half times the
11 regular rate for all hours worked in excess of 40 hours per workweek.
12          50.    Since at least three years prior to the filing of this Complaint, Lind worked at least
13 40.5 hours for three weeks each year.
14          51.    Getty deliberately and willfully misclassified Lind as exempt from the overtime
15 compensation under the FLSA, in violation of 29 U.S.C. §§ 211(c) and 215(a), and failed to pay
16 Lind for hours worked in excess of 40 hours per workweek.
17          52.    As a result of Getty’s deliberate misclassification of Lind, and failure to
18 compensate Lind for work performed in excess of 40 hours in a workweek, Getty has violated the
19 FLSA, including 29 U.S.C. §§ 207, 211, and 215, and is liable to Lind for the unpaid overtime
20 compensation as well as liquidated damages pursuant to 29 U.S.C. § 216.
21          WHEREFORE, Lind prays for judgement and relief as set forth in the Prayer below.

22                                  FOURTH CLAIM FOR RELIEF

23                    (Failure to Provide Meal Periods—Against All Defendants)

24                       [Lab. Code §§ 226.7, 512, and IWC Order No. 4-2001]

25          53.     Lind hereby realleges and incorporates by reference each and every allegation

26 contained in paragraphs 1 through 52, inclusive, of this Complaint, as though fully set forth herein.
27          54.    Both section 512 of the California Labor Code and IWC Order No. 4-2001 require

28
                                                     -8-
                                                                                    LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 10 of 18




 1 an employer who employs an employee for a work period of more than five hours per day provide
 2 the employee with a meal period of not less than 30 minutes.
 3          55.     The employer shall pay the employee one additional hour of pay at the employee’s

 4 regular rate of compensation for each work day that the meal period is not provided, pursuant to
 5 section 226.7 of the California Labor Code and IWC Order No. 4-2001.
 6          56.     Since at least four years prior to the filing of this Complaint, Getty failed to provide

 7 Lind meal periods as required by the California Labor Code and IWC Order, and required Lind to
 8 work through her meal breaks. Getty even denied Lind’s request for a one-hour lunch break to
 9 rest her hand during the recovery period after Lind’s hand surgery. However, Getty failed to pay
10 Lind the premiums for the missed meal periods.
11          57.     As a result of Getty’s willful and unlawful failure to provide Lind the mandated
12 meal periods or to pay the premiums for the missed meal periods, Lind is entitled to recover one
13 hour of pay at her regular rate of compensation for each workday that a meal period was not
14 provided, plus interest, attorneys’ fees, and costs of suit, pursuant to sections 226.7 and 512 of the
15 California Labor Code.
16          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.
17                                     FIFTH CLAIM FOR RELIEF
18                     (Failure to Provide Rest Periods—Against All Defendants)

19                            [Lab. Code § 512 and IWC Order No. 4-2001]

20          58.     Lind hereby realleges and incorporates by reference each and every allegation

21 contained in paragraphs 1 through 57, inclusive, of this Complaint, as though fully set forth herein.
22          59.     Both section 512 of the California Labor Code and IWC Order 4-2001 require an

23 employer authorize and permit her employee to take rest periods at the rate of 10 minutes net rest
24 time per 4 hours.
25          60.     If an employer fails to do so, she shall pay the employee one additional hour of pay

26 at the employee’s regular rate of compensation for each work day that the rest period is not
27 provided, pursuant to section 226.7 of the California Labor Code and IWC Order No. 4-2001.
28
                                                      -9-
                                                                                      LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 11 of 18




 1          61.     Since at least four years prior to the filing of this Complaint, Getty failed to provide

 2 Lind rest periods as required by the Labor Code and Wage Order, or pay Lind the premiums for
 3 the missed rest periods.
 4          62.     As a result of Getty’s willful and unlawful failure to provide Lind the mandated

 5 rest periods, Lind is entitled to recover one hour of pay at her regular rate of compensation for
 6 each workday that a rest period was not provided, pursuant to section 512 of the California Labor
 7 Code.
 8          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.
 9                                    SIXTH CLAIM FOR RELIEF
10                     (Failure to Pay Minimum Wages—Against All Defendants)
11                       [Lab. Code §§ 1194, 1197, 1197.1; IWC Order 4-2001]
12          63.     Lind hereby realleges and incorporates by reference each and every allegation
13 contained in paragraphs 1 through 62, of this Complaint, as though fully set forth herein.
14          64.     Sections 1194, 1197, and 1197.1 of the California Labor Code make it unlawful for
15 an employer to pay an employee lower than minimum wage for any hours worked. IWC Order 4-
16 2001 requires an employer to pay an employee not less than the applicable minimum wage for all
17 hours worked in the payroll period.
18          65.     Lind consistently worked 37.5 hours per week, and 40.5 hours for at least three

19 weeks per year, but Getty only paid Lind for 30 hours every week.
20          66.     As a result of Getty’s deliberate failure to pay Lind minimum wages for all hours

21 worked, Lind is entitled to restitution of wages, liquidated damages, a civil penalty of $100 for the
22 initial violation and $250 for each subsequent violation, as well as attorneys’ fees and costs
23 pursuant to section 1197.1 of the California Labor Code.
24          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

25 ///
26 ///
27 ///
28
                                                      -10-
                                                                                      LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 12 of 18




 1                                 SEVENTH CLAIM FOR RELIEF

 2         (Failure to Provide Accurate Itemized Wage Statements—Against All Defendants)

 3                                          [Lab. Code § 226]

 4          67.    Lind hereby realleges and incorporates by reference each and every allegation

 5 contained in paragraphs 1 through 66, of this Complaint, as though fully set forth herein.
 6          68.    Section 226(a) of the California Labor Code requires an employer furnish to an

 7 employee an accurate itemized statement of wages semimonthly or at the time of each payment of
 8 wages, which shall include, among other things, the total hours worked by the employee and the
 9 hourly rates.
10          69.    Throughout her employment, Lind received wage statements that did not accurately
11 record all of the items and information required under section 226(a) of the California Labor Code,
12 including but not limited to the total hours worked during the pay period, the applicable hourly
13 rates, and the number of hours worked at each applicable rate.
14          70.    As the direct and proximate result of Getty’s failure to provide accurate itemized
15 wage statements, Lind suffered actual damages and harm by being unable to determine her total
16 hours worked for each pay period, which prevented her from becoming aware of these violations
17 and asserting her rights under California law.
18          71.    Getty knowingly and intentionally failed to comply with section 226 of the

19 California Labor Code on each and every wage statement provided to Lind.
20          72.    As a result of Getty’s wrongful conduct, Lind is entitled to recover the greater of all

21 actual damages or $50 for the initial pay period in which a violation occurs and $100 for each
22 violation in a subsequent pay period, not exceeding an aggregate penalty of $4,000, and is entitled
23 to an award of costs and reasonable attorney’s fees, pursuant to section 226(e) of the California
24 Labor Code.
25          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

26 ///
27 ///
28
                                                    -11-
                                                                                    LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 13 of 18




 1                                  EIGHTH CLAIM FOR RELIEF

 2                     (Violation of Labor Code § 558.1—Against Caroline Getty)

 3          73.     Lind hereby realleges and incorporates by reference each and every allegation

 4 contained in paragraphs 1 through 72, inclusive, of this Complaint, as though fully set forth herein.
 5          74.     Section 558.1 of the California Labor Code provides that a natural person acting on

 6 behalf of an employer who violates, or causes to be violated, any provision regulating minimum
 7 wages or hours and days of work in any order of the IWC, or violates, or causes to be violated,
 8 sections 203, 226, 226.7, and 1194 of the California Labor Code, may be held liable as the
 9 employer.
10          75.     Caroline Getty acted on behalf of Wild Rose, LLC at all times relevant herein.
11          76.     Caroline Getty caused Wild Rose, LLC to violate sections 203, 226, 226.7, and
12 1194 of the California Labor Code by directing Wild Rose, LLC not to pay Lind for all hours
13 worked or overtime, not to provide Lind with accurate itemized wage statements, and to deny Lind
14 meal and rest periods without paying premiums.
15          77.     As a direct and proximate result of Caroline Getty’s wrongful conduct, Lind
16 suffered damages in an amount to be determined at trial. Because Caroline Getty acted on behalf
17 of Wild Rose, LLC, she should be held liable to Lind as the employer.
18          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

19                                   NINTH CLAIM FOR RELIEF

20                (Failure to Engage in An Interactive Process—Against All Defendants)

21                                        [Gov. Code § 12940(n)]

22          78.     Lind hereby realleges and incorporates by reference each and every allegation

23 contained in paragraphs 1 through 77, inclusive, of this Complaint, as though fully set forth herein.
24          79.     Section 12940(n) of the California Government Code makes it an unlawful

25 employment practice for an employer to fail to engage in a timely, good faith, interactive process
26 with the employee to determine effective reasonable accommodations in response to a request for
27 reasonable accommodation by an employee with a known medical condition.
28
                                                    -12-
                                                                                  LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 14 of 18




 1          80.     Lind started to suffer pain in her right hand in 2018, which continued to worsen and

 2 ultimately required multiple surgeries. She kept Getty informed of her condition and requested
 3 reasonable accommodations.
 4          81.     Getty, however, refused to engage in any good faith, meaningful discussions with

 5 Lind about the accommodations she needed for her conditions. When Lind requested a one-hour
 6 lunch break to rest her right hand during her recovery period after her hand surgery, Getty rejected
 7 the request without any further discussion. As an alternative, and to help her recover, Lind
 8 suggested that she work over the weekend in order to reduce her workload during the week, but
 9 Getty again rejected the proposal with no further discussion or engagement. She further denied
10 Lind’s request to wait an additional four workdays for her cast before returning to work after her
11 first hand surgery, again with no further discussion or engagement.
12          82.     As a direct and proximate result of Getty’s wrongful conduct, Lind has suffered
13 and continues to suffer complications in her right hand, has lost and continues to lose past, present,
14 and future earnings, career opportunities, bonuses and other employment benefits. Lind’s
15 damages include all consequential, general, and special damages according to proof at trial.
16          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.
17                                   TENTH CLAIM FOR RELIEF
18            (Failure to Provide Reasonable Accommodations—Against All Defendants)

19                                        [Gov. Code § 12940(m)]

20          83.     Lind hereby realleges and incorporates by reference each and every allegation

21 contained in paragraphs 1 through 82, inclusive, of this Complaint, as though fully set forth herein.
22          84.     Section 12940(m) of the California Government Code makes it an unlawful

23 employment practice for an employer to fail to make reasonable accommodation for the known
24 physical disability of an employee.
25          85.     Lind started to suffer pain in her right hand in 2018, which continued to worsen and

26 ultimately required multiple surgeries. She kept Getty informed of her condition and requested
27 reasonable accommodations.
28
                                                    -13-
                                                                                   LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 15 of 18




 1          86.     Getty, however, made no efforts to accommodate Lind’s medical conditions despite

 2 multiple requests from Lind. She gave Lind nonurgent assignments involving intensive typing
 3 days before Lind’s two surgeries with short deadlines; rejected Lind’s request to wait an additional
 4 four workdays for her cast before returning to work after her first hand surgery; rejected Lind’s
 5 request for a one-hour lunch break to rest her right hand even though Lind offered to start working
 6 one hour earlier to make up for the break; rejected Lind’s request to spread her workload over the
 7 weekends during Lind’s recovery; required Lind to move her desktop computer and work
 8 materials to and from the office on days that Getty felt like being in the office alone; and
 9 demanded that Lind come into work less than 10 days after Lind’s surgery, over Lind’s protest.
10          87.     Getty could have easily accommodated Lind’s medical conditions, but willingly
11 and unlawfully refused to do so.
12          88.     As a direct and proximate result of Getty’s wrongful conduct, Lind has suffered
13 and continues to suffer complications in her right hand, has lost and continues to lose past, present,
14 and future earnings, career opportunities, bonuses and other employment benefits. Lind’s
15 damages include all consequential, general, and special damages according to proof at trial.
16          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.
17                                 ELEVENTH CLAIM FOR RELIEF
18                          (Waiting Time Penalty—Against All Defendants)

19                                     [Lab. Code §§ 201, 202, 203]

20          89.     Lind hereby realleges and incorporates by reference each and every allegation

21 contained in paragraphs 1 through 88, inclusive, of this Complaint, as though fully set forth herein.
22          90.     Sections 201 and 202 of the California Labor Code provide that an employee’s

23 wages are due and payable immediately upon the employee’s departure.
24          91.     Pursuant to section 203 of the California Labor Code, if an employer willfully fails

25 to pay any wages of an employee who is discharged or who quit, the wages of the employee shall
26 continue as a penalty from the due date thereof at the same rate until paid or until an action
27 therefor is commenced.
28
                                                    -14-
                                                                                   LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 16 of 18




 1          92.     Lind first gave Getty notice of her desire to quit on July 6, 2020, and left her

 2 employment on August 31, 2020.
 3          93.     However, she has not received her unpaid wages as of the filing of this Complaint,

 4 and Getty expressly refused to pay. Getty is therefore liable to Lind for waiting time penalties as
 5 required by section 203 of the California Labor Code.
 6          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

 7                                  TWELFTH CLAIM FOR RELIEF

 8                  (Violation of Unfair Competition Law—Against All Defendants)
 9                                [Cal. Bus. & Prof. Code § 17200 et seq.]
10          94.     Lind hereby realleges and incorporates by reference each and every allegation
11 contained in paragraphs 1 through 93, inclusive, of this Complaint, as though fully set forth herein.
12          95.     California Business and Professions Code section 17200 et seq. prohibits unfair
13 competition in the form of any unlawful, unfair, deceptive, or fraudulent business practices.
14          96.     Getty committed unlawful, unfair, deceptive, and fraudulent business acts as
15 defined by California Business and Professions Code section 17200. Such acts include, without
16 limitation, failing to pay for all hours worked, failing to pay overtime wages, failing to pay
17 minimum wages, failing to provide mandated meal and rest periods, failure to provide accurate
18 itemized wage statements, failing to pay all wages upon Lind’s departure, refusing to engage in a
19 good faith interactive process to determine the reasonable accommodations Lind needed for her
20 right hand upon Lind’s request, and refusing to provide Lind with reasonable accommodations she
21 needed for her right hand at work.
22          97.     Getty further committed unlawful and fraudulent business practice by flouting

23 California and San Francisco’s shelter-in-place orders and requiring Lind to come into the office
24 during lockdown, even though Lind is at higher risk to suffer severe illness from COVID-19 and
25 Lind’s job could easily be performed remotely.
26          98.     As a result of this unlawful, unfair, deceptive, and fraudulent business practice,

27 Getty reaped unfair benefits and illegal profits at the expense of Lind. Getty must disgorge these
28
                                                     -15-
                                                                                     LIND COMPLAINT
     CC
          Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 17 of 18




 1 ill-gotten gains.
 2          WHEREFORE, Lind prays for judgment and relief as set forth in the Prayer below.

 3                                               PRAYER

 4          WHEREFORE, Lind prays for judgment in her favor as follows:

 5          1.     For damages according to proof at trial;

 6          2.     For unpaid wages due under California law;

 7          3.     For overtime wages due under California and federal law;

 8          4.     For meal and rest period premiums;
 9          5.     For restitution of wages, liquidated damages, and civil penalty under section 1197.1
10 of the California Labor Code for failure to pay minimum wages;
11          6.     For the greater of actual damages according to proof at trial or penalties for failure
12 to provide accurate itemized wage statements under section 226.3 of the California Labor Code;
13          7.     For waiting time penalties under section 203 of the California Labor Code;
14          8.     For damages suffered as a result of Getty’s refusal to engage in good faith
15 discussion about accommodation and to provide reasonable accommodation at work;
16          9.     For costs and expenses of this action together with reasonable attorneys’ fees and
17 expert fees;
18          10.    For pre-judgment and post-judgment interest at the maximum rate allowed by law;

19          11.    For attorneys’ fees and costs of suit herein; and

20          12.    For such other and further relief as the Court deems just and proper.

21                                     JURY TRIAL DEMANDED

22          Lind demands a trial by jury on all issues and matters so triable under law.

23
24
25
26
27
28
                                                    -16-
                                                                                    LIND COMPLAINT
     CC
            Case 3:20-cv-07800-VC Document 1 Filed 11/04/20 Page 18 of 18




1         Dated: November 4, 2020                SLATER LAW GROUP APC
2
3                                                By:
                                                       Mark K. Slater
4                                                      Junyong Huang-Stowers
                                                       Attorneys for Plaintiff
5                                                      Louise Lind
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -17-
                                                                            LIND COMPLAINT
     CC
